Exhibit 10.3

 

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT ("Amendment 1") is made and entered into as of March 18, 2015
to the Executive Employment Agreement by and between
TETRALOGIC PHARMACEUTICALS CORPORATION ("Company") and RICHARD L. SHERMAN
("Employee")  dated  as  of April 22, 2014 (the "Agreement")

 

WHEREAS, Company and Employee have entered into the Agreement; and

 

WHEREAS, Company and Employee desire to mutually amend the Agreement
in accordance with the terms therein;

 

NOW THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Section 5.4(b) of the Agreement  is deleted  in its entirety  and
replaced  with   the following language:

 

"(b)If Employee's employment  is terminated  pursuant to Section 5.4(a) at
any time, then Employee shall be entitled to: (i) receive all accrued but unpaid
(as of the Termination Date) Salary, Benefits and maximum target Bonus (as set
forth in Section 4.2 of this Agreement) and (ii) the Company will continue to
pay to the Employee in accordance with the Company's regular payroll practices
one hundred forty percent (140%) of his then current Salary in effect
on the Termination Date during the eighteen (18) month period immediately
following the Termination Date, all subject to all tax withholding obligations,
calculated on the basis of the Salary in effect at the Termination Date.   The
Company's obligations to pay the amounts outlined in subsection (ii) of the
first sentence of this Section 5.4 (b) and in the immediately preceding
sentence, as applicable, shall be contingent upon the Employee executing and not
revoking a release of all claims pursuant to a Separation Agreement and Release
substantially in the form attached hereto as Exhibit A. All Benefits and Bonuses
shall cease at the time of such termination, subject to the terms of any benefit
or compensation plan then in force and applicable to Employee.
Except as specifically set forth in this Section 5.4(b), the Company shall have
no liability or obligation hereunder by reason of such termination."

 

2.
Except  as  specifically  set  forth  herein,  all  other  terms  and  conditions  in
 the Agreement shall remain in full force and effect. In the event there is
a conflict 





1

--------------------------------------------------------------------------------

 



between this Amendment 1 and the Agreement, the terms and conditions
in this Amendment 1 shall govern and control.

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment 1to be executed
by a duly authorized individual on behalf of each requisite party effective as
of the day and year last written below.

 

RICHARD L.   SHERMAN

 

TETRALOGIC

 

 

PHARMACEUTICALS

 

 

 

 

 

CORPORATION

Picture 6 [tlog-20150331ex1035c6071g001.jpg]

 

By:

Picture 4 [tlog-20150331ex1035c6071g002.jpg]

 

 

 

 

 

 

Name:

 

 

 

Title:

 

Date:

 

 

Date:

 

 



2

--------------------------------------------------------------------------------